Title: I. Tobias Lear to the Secretary of State, 8 December 1790
From: Lear, Tobias
To: Jefferson, Thomas


            
              Sir
              United States December 8th. 1790
            
            In obedience to the Commands of the President of the United States I have the honor to transmit herewith sundry communications of the proceedings of Government in the western Territory from Jany to July 1790 made by the Secretary of the said Territory to the President of the U.S. upon which the President requests your opinion as to what should be done respecting them.
            I have likewise the honor to transmit, by the President’s order, a Letter and packet from the President of the National Assembly of France directed to the President and Members of the American Congress. This direction prevented the President from opening them when they came to his hands; and he yesterday caused them to be delivered to the Vice-President that they might be opened by the Senate. The Vice-President returned them unopened, with an opinion of the Senate that they might be opened with more propriety by the President of the U.S. and a request that he woud do it and communicate to Congress such parts of them as in his opinion might be proper to be laid before the Legislature.—The President therefore requests that you would become acquainted with their Contents and inform him what (if any) should be laid before Congress. Another Letter from the National Assembly addressed particularly to the President is enclosed herewith for your perusal. The President has the translation of this letter. With the highest respect I have the Honor to be Sir Yr. most obedt. St.,
            
              Tobias Lear Secy. to the Presdt. U.S.
            
          